DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Objections

Claims 5, 6, 13, 14, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8, 9, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (hereinafter Fan), US Patent Publication 2013/0139193 A1 (publication date May 2013) in view of North et al (hereinafter North), US Patent Publication US 2013/0342629 A1 (publication date December 2013).
. 
As per claims 1, 9, 17, Fan discloses substantial features of the invention, such as method performed by a video server comprising 
receiving a first video call (Fan: e.g., ‘video call’) [0080, Fig. 5] sent by a telephone network node (Fan: Set-Top Box [STB]_406 of ‘Community A Member 1’ / ‘Participant A Environment’ or ‘Mary Environment’, which may include integrated sensors to establish a ‘video call’) [0080, Fig. 5] [also Figs. 4, 6 & 8] (e.g., expressly discloses Remote Controller_700 that can be used with Media Device / STB_106, 406 and which can be pre-configured with functions, such as the PF keys being pre-configured with ‘speed dial functions’…Smart phones can function as the Remote controller 700 via software application downloads that provide functionality described herein in combination with the STB 406) [0093, Fig. 7] based on an IP network connection with the video server (Fan: e.g., expressly discloses ‘Video Server{s}’_130 communicatively connected to the VoIP / IP Multimedia Services {IMS} network and IP Core Network) [0076, Fig. 4]; 
determining a first video channel with the first dialing device, and second video channels with a first IP terminal device and a second IP terminal device in response to the first video call (e.g., PFCCS of system 600 can include ‘one or more personalized channels’. For example, all or some of these channels can be ‘aggregated’ {merged /combined} and displayed on a TV screen together via split screen technology or other techniques. For instance, if a ‘member’ has three children at three separate remote locations and all of the children decide to ‘participate’ in one of the personalized channels, the member can see three split screens on his or her TV via the STB 406. If live video sharing is enabled, the member can see live video feeds from these three family members at that same time. The video share can be in real time…) [0085, 0091, Fig. 6], wherein the first dialing device and the telephone network node are located in a telephone network (Fan: e.g., Ann {Elderly woman} Environment) [Fig. 8] (e.g., the request {for a video conference} can be made via the remote controller 700 or another ‘device’ (e.g., a Smartphone) in wireless communication with the STB 406) [0099, Fig. 9], and the first IP terminal device, the second IP terminal device and the video server are located in an IP network (Fan: e.g., Mary Environment / Lisa Environment {Daughters}) [0095-0098, Fig. 6] (e.g., in step 5, the VoIP/IMS network establishes the ‘three way video conferencing’. At this point, Ann can see Mary and Lisa on her TV display. Lisa can see Mary and Ann on her TV display. Mary can see Ann and Lisa on her TV display) [0098]; and  
performing channel combination on the first video channel and the second video channels to establish a multi-party video call between the first dialing device and multiple IP terminal devices (Fan: ‘Channel merging’ and/or sharing to enable activities is provided for by server 130 of system 400. System 400, through use of the personalized community channel service, for example can support prerecorded and/or ‘real time events’ {i.e., real time video conferencing}) [0075, Fig. 4] [0083, Fig. 6]  (e.g., in one or more embodiments, when a member is in a particular mode setting, such as a remote monitoring mode, a single button on the remote control can establish an ‘audio or video direct call’ with the adult member. The remote controller at both locations can act as an audio communication device to enable push-to-talk service. In one or more embodiments, ‘program sharing capability’ can be provided so that the same program is watched at two or more locations while voice and/or video conference communications are in effect among all of the viewing locations) [0091, Fig. 6].

Fan discloses substantial features of the invention as above, but does not expressly disclose the additional recited feature of the method wherein the first video call including an identification of a first dialing device.  Nonetheless the feature(s) are disclosed by North in a related endeavor.  
North particularly discloses the additional recited feature of the method wherein the first video call including an identification of a first dialing device (North: Modification server 130 can ‘identify’ one or more of the parties associated with the call session. In one embodiment, the Modification server 130 can detect an indicator associated with the call session and can use this indicator to determine one or more identities of parties. For example, a First party 555 can be a subscriber who is associated with the ‘Wireless communication device’ 116…In one embodiment, the Modification server 130 can determine an identity of a party to a call using an indicator, such as a ‘telephone number’, an ‘internet protocol (IP) address’, a ‘universal resource indicator {URI}’ ) [0052; Fig. 5].
 It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify and/or combine Fan’s invention with the above said additional feature, as expressly disclosed by North, for the motivation of providing an apparatus and method for modification of telecommunication video content in a communication session, such as a ‘video call’ [North: Abstract] [0001-0002, 0015, 0047-0052, Figs. 1 & 5]. 
Claim(s) 9, 17 recites substantially the same features / limitations as claim 1, is/are distinguishable only by its / their statutory category ({non-transitory} CRM, server / apparatus), and accordingly rejected on the same basis. 

As per claims 8, 16, Fan in view North, and in particular Fan discloses the method further comprising determining a third video channel with a second dialing device in response to a second video call, wherein the second dialing device and the telephone network node are located within the telephone network; and performing the channel combination on the first video channel, the second video channels and the third video channel to add the second dialing device to the multi-party video call (Fan: e.g., in one or more embodiments, when a member is in a particular mode setting, such as a remote monitoring mode, a single button on the remote control can establish an ‘audio or video direct call’ with the adult member. The remote controller at both locations can act as an audio communication device to enable push-to-talk service. In one or more embodiments, ‘program sharing capability’ can be provided so that the same program is watched at ‘two or more locations’ while voice and/or video conference communications are in effect among all of the viewing locations) [0091, Fig. 6]  (e.g., Mary Environment / Lisa Environment {Daughters}) [0095-0098, Fig. 6] (e.g., in step 5, the VoIP/IMS network establishes the ‘three way video conferencing’. At this point, Ann can see Mary and Lisa on her TV display. Lisa can see Mary and Ann on her TV display. Mary can see Ann and Lisa on her TV display) [0098].


Claim(s) 2, 3, 4, 7, 10, 11, 12, 15, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of North and in further in view of Bermudez et al (hereinafter Bermudez), WIPO Publication WO 2016079364 A1 (publication date May 2016).

As per claims 2, 10, 18, Fan in view North discloses particular features of the invention as above, including the recited feature of wherein the session confirmation {requested video call session} includes the identification of the first dialing device (North: Modification server 130 can ‘identify’ one or more of the parties associated with the call session. In one embodiment, the Modification server 130 can detect an indicator associated with the call session and can use this indicator to determine one or more identities of parties. For example, a First party 555 can be a subscriber who is associated with the ‘Wireless communication device’ 116…In one embodiment, the Modification server 130 can determine an identity of a party to a call using an indicator, such as a ‘telephone number’, an ‘internet protocol (IP) address’, a ‘universal resource indicator {URI}’ ) [0052; Fig. 5] -- but does not expressly disclose the additional recited feature(s) of the method wherein determining the first video channel with the first dialing device in response to the first video call comprises sending a session request to the telephone network node based on the IP network connection in response to the first video call, where the session request including an identification of the video server; and receiving a session confirmation sent by the telephone network node based on the IP network connection, and establishing the first video channel, wherein the session confirmation includes the identification of the first dialing device.
      Nonetheless, Bermudez, in a related endeavor, particularly discloses the additional recited feature(s) of the method wherein determining the first video channel with the first dialing device in response to the first video call comprises sending a session request to the telephone network node based on the IP network connection in response to the first video call, where the session request including an identification of the video server; and receiving a session confirmation sent by the telephone network node based on the IP network connection, and establishing the first video channel  (Bermudez:  when a user reaches a non-traditional channel {contact directed to a person or a customer service}, an image of the user with which you can communicate from that channel appears {all this is configured on the control server} and if you want to talk to him you have to press the compliance button 41. At that time the Smart TV 2 sends a signal to the control server 4 requesting a video communication with the chosen user. The control server 4 verifies if the user chosen is a contact of a person 1 1 or of a service or video assistance 9. In the case of a service 9 it verifies that there is an operator 10 of the service available and assigns the video-communication, sending information from the smart TV 2 that has requested it and to the operator's team a communication ‘identifier of the video server 5’, transferring the video call control to the latter. In the event that the chosen user is a natural person, check if they have a smart TV 2, or a specific application for a computer or tablet, and if it is available, it establishes the video-communication as already described. If you are a user who only has a traditional telephone, the control server 4 makes an audio call using the IP voice switchboard. If the chosen user picks up an audio-only communication is established. This same process occurs in reverse: from a computer a user with the specific application can call another user's smart TV 2, so if you are watching TV, or even with it turned off, a warning sounds and a message appears screen telling you if you accept the video communication, for which you can use the compliance button 41 to ‘accept it’ or on the contrary the rejection button 42 if you ‘reject it’ {session confirmation}) [par 5, pg. 5].
 It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify and/or combine Fan’s invention with the above said additional feature, as expressly disclosed by Bermudez, for the motivation of providing a system and method for providing tele-assistance to a requesting user via a video call / conference by means of a communication device such as a Smart TV [Bermudez: Abstract, par 1, pg. 1]. 

As per claims 3, 11, 19, Fan in view North in view of Bermudez, and in particular Fan discloses the method wherein performing the channel combination on the first video channel and the second video channels comprises obtaining video call data of the first dialing device and video call data of the first IP terminal device and the second IP terminal device based on the first video channel of the first dialing device and the second video channels of the first IP terminal device and the second IP terminal device respectively; generating real-time combined call data according to the video call data of the first dialing device, the first IP terminal device and the second IP terminal device; and sending the real-time combined call data to the first dialing device, the first IP terminal device and the second IP terminal device based on the first video channel of the first dialing device and the second video channels of the first IP terminal device and the second IP terminal device respectively (Fan: e.g., PFCCS of system 600 can include ‘one or more personalized channels’. For example, all or some of these channels can be ‘aggregated’ {merged /combined} and displayed on a TV screen together via split screen technology or other techniques. For instance, if a ‘member’ has three children at three separate remote locations and all of the children decide to ‘participate’ in one of the personalized channels, the member can see three split screens on his or her TV via the STB 406. If live video sharing is enabled, the member can see live video feeds from these three family members at that same time. The video share can be in real time…) [0085, 0091, Fig. 6]  (e.g., Mary Environment / Lisa Environment {Daughters}) [0095-0098, Fig. 6] (e.g., in step 5, the VoIP/IMS network establishes the ‘three way video conferencing’. At this point, Ann can see Mary and Lisa on her TV display. Lisa can see Mary and Ann on her TV display. Mary can see Ann and Lisa on her TV display) [0098].

As per claims 4, 12, Fan in view North in view of Bermudez, and in particular Fan discloses the method wherein performing the channel combination on the first video channel and the second video channels comprises obtaining video call data of the first dialing device and video call data of the first IP terminal device and the second IP terminal device based on the first video channel of the first dialing device and the second video channels of the first IP terminal device and the second IP terminal device respectively; and recording the video call data of the first dialing device, the first IP terminal device and the second IP terminal device in real time as a target video file, and locally storing the target video file (Fan: e.g.,  the video share can be in real time and/or ‘pre-recorded’. Prerecorded video clips can be played in one or more of these channel screens. The service provider can offer a programming environment to PFCCS participants. Each participant can create, ‘upload’ {store}, edit and/or publish content (e.g., a video clip) in real time and can determine when such video clips need to be seen in the member's residence. For example, the child member may create a program to eat with an adult member virtually at 7 a.m. the next morning. The child member may create the program at 9 p.m. the previous evening and publish and push to the adult member's STB 406 at 9:45 pm. The child member can set the timer to activate this video clip automatically at 7 a.m. In this example, the TV will be turned on automatically at 7 a.m. and the eating program will be delivered via the personalized media channel and displayed on the TV via the STB 406) [0085]. 

As per claims 7, 15, Fan in view North in view of Bermudez, and in particular Bermudez discloses the method further comprising obtaining a user inquiry of the first dialing device through the first video channel; identifying the user inquiry, and determining a customer service response corresponding to the user inquiry; returning the customer service response to the first dialing device through the first video channel (Bermudez:  when a user reaches a non-traditional channel {contact directed to a person or a customer service}, an image of the user with which you can communicate from that channel appears {all this is configured on the control server} and if you want to talk to him you have to press the compliance button 41. At that time the Smart TV 2 sends a signal to the control server 4 requesting a video communication with the ‘chosen user’. The control server 4 verifies if the user chosen is a Contact of a person 1 1 or of a ‘Service / Video assistance’ 9. In the case of a Service {Video Assistance} 9 it ‘verifies’ that there is an Operator 10 of the service available and assigns the video-communication, sending information from the smart TV 2 that has requested it and to the operator's team a communication ‘identifier of the video server 5’, transferring the video call control to the latter. In the event that the chosen user is a natural person, check if they have a smart TV 2, or a specific application for a computer or tablet, and if it is available, it establishes the video-communication as already described. If you are a user who only has a traditional telephone, the control server 4 makes an audio call using the IP voice switchboard. If the chosen user picks up an audio-only communication is established…) [par 5, pg. 5].
 It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify and/or combine Fan’s invention with the above said additional feature, as expressly disclosed by Bermudez, for the motivation of providing a system and method for providing tele-assistance to a requesting user via a video call / conference by means of a communication device such as a Smart TV [Bermudez: Abstract, par 1, pg. 1]. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENFORD J MADAMBA whose telephone number is (571)272-7989.  The examiner can normally be reached on Monday through Friday 9am-5pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451